Case 3:18-cv-02022-MPS Document 36 Filed 07/08/20 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

DONNA KELLY,
Plaintiff
Vv.

HARTFORD HEALTHCARE CORP.
and HARTFORD HOSPITAL,

Defendants

 

CIVIL ACTION NO.
3:18-CV-02022 (MPS)

July 8, 2020

STIPULATION OF DISMISSAL AS TO DEFENDANT
HARTFORD HEALTHCARE CORP.

IT IS HEREBY STIPULATED and agreed by and between the parties hereto that the

Defendant, Hartford Healthcare Corp., be dismissed from the above-captioned case, with

prejudice, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each side to bear its own costs

and attorneys’ fees.

THE PLAINTIFF,

By: /s/Mary E. Kelly By:

Mary E. Kelly ct07419
Livingston, Adler, Pulda,
Meiklejohn & Kelly, P.C.
557 Prospect Avenue

Hartford, CT 06105-2922
Phone: (860) 233-9821
Fax: (860) 232-7818
mekelly@lapm.org

THE DEFENDANTS,

/s/Peter J. Murphy

Peter J. Murphy ct26825
Shipman & Goodwin LLP
One Constitution Plaza
Hartford, CT 06103-1919

Phone: (860) 251-5950

Fax: (860) 251-5316
pjmurphy@goodwin.com
Case 3:18-cv-02022-MPS Document 36 Filed 07/08/20 Page 2 of 2

CERTIFICATE OF SERVICE
| hereby certify that on the 8" day of July, 2020 a copy of the foregoing
Stipulation of Dismissal as to Defendant Hartford Healthcare Corp. was filed
electronically. Notice of this filing will be sent by e-mail to all parties by operation of the
Court's electronic filing system. Parties may access this filing through the Court’s

system.

/s/Mary E. Kelly
Mary E. Kelly ct07419
